DETAILED ACTION
Response to Amendment
A Reply was filed 6 April 2022.  The amendments to the claims, title, and abstract have been entered.  Claims 1-7 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below to add the word “of” to the Abstract.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jongwon Kim (Reg. No. 66,993) on 11 May 2022.

The Abstract has been amended as follows: 
In the Abstract, at last line, “control an amount the shielding balls” has been changed to -- control an amount of the shielding balls --.

Allowable Subject Matter
Claims 1-7 are allowable over the prior art of record.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646